SEPARATOR, AND SEPARATOR FOR ALKALINE MANGANESE DRY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 1/7/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b) and 102(a)(1)/103 have been upheld.

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “As discussed during the interview, in claims 2 and 3 the vinyl acetate-based resin fiber or the PVA fiber exists in the porous sheet as a main fiber. In contrast, in is based on a vinyl acetate-based resin fiber or is based on a PVA fiber. 
In claim 1, the cellulose nanofibers are combined with the porous sheet by fusion of the binder component. Paragraph [0030] of the specification describes that "fusion means a state where the binder at least partially dissolves or melts by heat treatment to at least partially lose its shape (for example, a fiber shape in a case of a fibrous binder)." Thus, there is a difference in shape between the vinyl acetate-based resin fiber or PVA fiber used as the main fiber in claims 2 and 3, and the (fused) vinyl acetate-based resin fiber or (fused) PVA fiber used as the binder component in claims 4 and 5. 
Additionally, during the interview the examiner asked whether there was any example in the specification of PVA being used for both the main fiber and the binder component. Applicant's representative noted that Examples 1-4 in Table I at page 26 used a PVA fiber for the main fiber, and a (different) PVA fiber for the binder fiber. This illustrates that PVA fibers can be used for both components.”
The Examiner respectfully traverses. There needs to be a more thorough explanation as to how they are different. The difference is not commensurate within the scope of the claims. For example, Table 1 (as cited by Applicant) discloses the main fiber can comprise not only just PVA but also Tencel whereas the binder component only needs to comprise PVA. As the claims stand, however, two different components can comprise the same material. How are they different? 
The Applicant discloses: “In claim 1, the surface of the porous sheet means the entire surface of the sheet, i.e., not only one side of the sheet but also the other side. In contrast, as discussed in detail below, the separator of Fujiwara has cellulose nanofibers on only one side, not on the entire surface. 
In particular, the separator of Fujiwara has cellulose nanofibers on the first surface side (a layer surface opposite the non-woven fabric base material 21), but does not have cellulose nanofibers on the second surface side (the side of the non-woven fabric base material 21). This is illustrated in the [following] paragraphs 0052, 0085, 0088, 00993 of Fujiwara, with annotations to Figures 2 and 3.”
The Examiner respectfully traverses. A surface is defined by an outside part or the uppermost layer of something. It only implies one side. The claim needs to account for not only side of the sheet but also the other. Fujiwara still discloses element 25 on the surface and inside. The claims do not specify both surfaces.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5, vinyl acetate-based resin fiber and polyvinyl alcohol each can be used as either a main fiber or a binder component. How are these materials interchangeable for two different components? How is the main fiber different from the binder component when they can be the same?
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujiwara et al. (US 2015/0118540 A1).
Regarding claim 1, Fujiwara et al. teach a separator comprising a porous sheet and cellulose nanofibers (Abstract. Further, paragraph 0065 discloses a preference for cellulose nanofibers.) and the porous sheet has the cellulose nanofibers at the inside and on the surface thereof (Fig. 2 discloses a separator comprising a porous layer, element 22, with cellulose nanofibers, element 25, on the inside and surface thereof.), and wherein the cellulose nanofibers are combined with the porous sheet by fusion of the binder component (Paragraphs 0088 and 0089 disclose polyvinyl alcohol as a binder component of an aqueous solvent that the cellulose nanofibers are dispersed.). However, Fujiwara et al. do not teach wherein the porous sheet comprises a binder component having an SP value of 11 to 16 (cal/cm3)1/2.
Fujiwara et al. teach the use of polyvinyl alcohol for use as a binder which has a Hildebrand solubility parameter of 14.91 (cal/cm3)1/2 according to polymer databases.
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 2, Fujiwara et al. teach the separator according to claim 1, wherein the porous sheet comprises a vinyl acetate-based resin fiber as a main fiber (Paragraph 0059 discloses ethylene-vinyl acetate copolymers for a thermoplastic resin.).
Regarding claim 3, Fujiwara et al. teach the separator according to claim 2, wherein the porous sheet comprises a polyvinyl alcohol fiber as the main fiber (Paragraph 0058).
Regarding claim 4, Fujiwara et al. teach the separator according to claim 1. However, they do not teach specifically that the binder component is based on a vinyl acetate-based resin fiber.
However, Fujiwara discloses the use of vinyl acetate-based resin fibers as a component of a thermoplastic fiber which can have binding properties. 
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 5, the separator according to claim 4, wherein the binder component is based on a polyvinyl alcohol fiber (Paragraph 0089). 
Regarding claim 6, Fujiwara et al. teach the separator according to claim 1, wherein a number average fiber diameter of the cellulose nanofibers is 2 to 300 nm (Paragraph 0068 discloses 0.02 microns or 200 nm.).
Regarding claim 7, Fujiwara et al. teach the separator according to claim 1, wherein the thickness of the porous sheet is 30 to 250 µm (Paragraph 0063 discloses a thickness of 3-30 microns after compression or 20-40 microns before compression.)
Regarding claim 8, Fujiwara et al. teach the separator according to claim 1, wherein the porous sheet comprises mercerized pulp and/or a lyocell fiber as the main fiber (Paragraph 0066 discloses lyocell.).
Regarding claim 9, Fujiwara et al. teach the separator according to claim 1. However, they do not teach wherein a decrease rate of an air permeability of the separator after stationarily leaving the separator in water for 30 minutes with respect to an air permeability of the porous sheet is 50 % or more.
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0118540 A1) as applied to claim 1 above, and further in view of Hayakawa et al. (US 2013/0183569 A1).
Regarding claim 10, Fujiwara et al. teach the separator according to claim 1. However, they do not teach it being used in an alkaline manganese dry battery.
Hayakawa et al. teach a separator for an alkaline manganese dry battery (Abstract, paragraph 0079) wherein the separator comprised of porous cellulose fibers and polyvinyl alcohol fibers (Abstract, example 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujiwara with Hayakawa in order to provide electrolyte retention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0118540 A1) as applied to claim 1 above, and further in view of Hayakawa et al. (US 2015/0294801 A1).
Regarding claim 11, Fujiwara et al. teach the separator according to claim 1. However, they do not teach it being used in a capacitor.
Hayakawa et al. teach a separator for a double layer capacitor (Abstract) which comprises a fiber sheet containing 10% by mass (relative to 100% by mass of fiber sheet) of polyvinyl alcohol fibers (fibers A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Fujiwara with Hayakawa in order to suppress resistance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729